internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-125772-02 date date legend entity state a historical event year a year b year c number a office a office b dear this is in response to your letter dated date requesting a ruling on behalf of entity concerning the deductibility of contributions to entity under sec_170 of the internal_revenue_code code you have supplemented the ruling_request with correspondence dated date issue you have requested a ruling that entity is an integral part of state a and contributions to entity will be deductible under sec_170 because entity is described in sec_170 and sec_170 conclusion based on the facts stated below we conclude that entity is an integral part of state a and contributions to entity will be deductible under sec_170 of the code because entity is described in sec_170 and sec_170 facts the entity was originally established in year a through an executive_order of the governor of state a and was reestablished in year b by a subsequent governor in year c legislation enacted by state a made the entity a part of the executive branch of state a’s government under the law of state a the entity’s purpose is to educate the citizens of state a about the historical event state a legislation created the entity as a permanent state organization to survey design encourage and promote implementation of historical event education and awareness programs in state a and to be responsible for organizing and promoting the memorialization of the historical event on a regular basis throughout the state a the entity’s activities as set forth in the law of state a include providing assistance to public and private_schools colleges and universities on implementing historical event education and awareness programs assisting education officials and organizations with the development of courses of study on the historical event surveying and cataloguing the extent of historical event education in state a’s current educational curricula and inventorying historical event memorials exhibits and other educational resources the entity also has statutory authority to compile rosters of volunteers to present educational programs coordinate historical event commemoration events appoint advisory committees and provide reports to the state a elected officials regarding the entity’s findings and recommendations for facilitating inclusion of historical event studies and programs in the educational systems of the state a the entity has number a voting members comprised of individuals from the public appointed by various elected officials of state a these entity members are appointed for five year terms and are required to be state residents the entity also has several ex-officio members including other state a officials who work in state a public offices or their designees ex-officio members do not vote on matters before the entity further other state a legislative officials also appoint an advisor to the entity the legislature of state a provides the entity with an annual appropriation of state a funds these funds cover the operating costs of the entity including but not limited to salaries and benefits for its employees supplies printing and publication repairs and maintenance of equipment travel_expenses insurance and general overhead expenses in addition the laws of state a authorizes the entity to solicit and accept donations contributions grants bequests gifts of money and property facilities or services all property contributed to the entity is owned by state a the entity’s budget and appropriations are a sub-part of the office of state a’s office a to which the entity is assigned for administrative purposes state a exercises financial control_over the entity through the state a’s office b which audits the entity to ensure compliance with its budget as required under the laws of state a law and analysis integral part revrul_87_2 1987_1_cb_18 holds that a_trust fund created by a state supreme court to hold amounts advanced to lawyers in the state by their clients is an integral part of the state and not subject_to tax in arriving at this holding the ruling reasons that the state court’s creation of the fund and its ability to select and remove the fund’s governing body to control the fund’s investments and expenditures to monitor the fund’s daily operation and to abolish the fund indicate that the fund is not an independent entity but rather is an integral part of the state see also sec_511 revrul_87_2 1987_1_cb_18 rev_rul 1971_1_cb_28 revrul_71_132 1971_1_cb_29 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations only three of eleven directors were selected by state officials the district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev'g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court's opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court's reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including state a's degree of control_over the enterprise and state a's financial commitment to the enterprise if an enterprise is deemed to be an integral part of a state or political_subdivision of a state that enterprise will not be treated as a separate_entity for federal tax purposes see sec_301_7701-1 of the income_tax regulations the facts indicate that the entity is not independent from the state a the entity was established by executive_order of the governor of state a and made a part of the executive branch of the state a government through legislation enacted by the state a legislature voting and ex-officio members and advisors of the entity are appointed by the governor and other state a officials the entity is required to report to state a on its plans to implement historical event educational programs further state a controls the entity’s budget through the appropriations process and through regular audits by office b of state a these facts demonstrate that the state a exerts significant control_over the entity the facts also show that the state a has made and continues to make a substantial financial commitment to the entity a substantial portion of the annual funding for the entity derives from appropriations from the state a legislature because it has been demonstrated that the state a exercises control_over and has made a financial commitment to the entity we conclude that the entity is an integral part of the state because we have determined that the entity is an integral part of the state a we need not address whether the entity is an instrumentality of the state a sec_170 deduction sec_170 of the code provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes see eg rev_rul c b holding that amounts contributed to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 entity was formed to survey design encourage and promote implementation of historical event education and awareness programs in state a and to be responsible for organizing and promoting the memorialization of the historical event on a regular basis throughout the state a this purpose is an exclusively public purpose required by sec_170 for contributions to a state or a political_subdivision of a state since we have concluded that entity is an integral part of state a contributions or gifts to or for_the_use_of entity are contributions or gifts to or for_the_use_of an entity described in sec_170 of the code accordingly contributions or gifts to or for_the_use_of entity are to or for_the_use_of state a and are for exclusively public purposes and are therefore generally deductible under sec_170 to the extent otherwise provided under sec_170 further sec_170 of the code provides limitations on the amount that an individual can deduct for charitable_contributions in a taxable_year sec_170 provides that any charitable_contribution to a governmental_unit referred to in sec_170 is allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year since entity is an integral part of state a entity is a governmental_unit described in sec_170 of the code therefore charitable_contributions to entity are deductible under sec_170 as contributions to an entity described in sec_170 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting enclosures copy of letter copy for sec_6110 purposes
